UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2382



TERRY A. WILLIAMS,

                                            Plaintiff - Appellant,

          versus

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; OF-
FICE OF PERSONNEL MANAGEMENT; TOGO D. WEST,
JR., Secretary of the Army,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-95-1109-2)

Submitted:   February 13, 1997         Decided:     February 25, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Terry A. Williams, Appellant Pro Se. Anita K. Henry, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing Appel-

lant's employment discrimination suit. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Williams v. EEOC, No. CA-95-1109-2 (E.D. Va. July 29, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2